Exhibit 10.9.5


EXECUTION COPY


AMENDMENT NO. 3
TO MASTER REPURCHASE AGREEMENT
Amendment No. 3 to Master Repurchase Agreement, dated as of August 6, 2018 (this
“Amendment”), among BARCLAYS BANK PLC, as purchaser and agent (the “Purchaser”),
REVERSE MORTGAGE SOLUTIONS, INC., as seller (the “Seller”), and DITECH HOLDING
CORPORATION, as guarantor (the “Guarantor”).
RECITALS
The Purchaser and the Seller are parties to that certain (a) Master Repurchase
Agreement, dated as of April 23, 2018, as amended by that certain Amendment No.
1 to Master Repurchase Agreement dated as of May 15, 2018, as further amended by
that certain Amendment No. 2 to Master Repurchase Agreement dated as of May 30,
2018 (as the same may be further amended, restated, supplemented or otherwise
modified as of the date hereof, the “Existing Repurchase Agreement”; and as
further amended by this Amendment, the “Repurchase Agreement”) and (b) Pricing
Side Letter, dated as of April 23, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter”). The Guarantor
is party to that certain Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of April 23,
2018, by the Guarantor in favor of the Purchaser. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement, and if not defined therein, shall have the meanings given to them in
the Guaranty.
The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.
Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:
Section 1.Amendment of Existing Repurchase Agreement.
(a)    Section 2 of the Existing Repurchase Agreement is hereby amended to add
the following defined term in the correct alphabetical order:
“FCA” means the United Kingdom Financial Conduct Authority.
(b)    Section 14(g)(ii)(B) of the Existing Repurchase Agreement is hereby
deleted in its entirety and replaced with the following:
“(B) RMS shall ensure that (I) at the close of business on the last Business Day
of any month, it has cash (other than Restricted Cash) and Cash Equivalents in
an amount not less than $20,000,000 and (II) at all other times,


757936-4-67 RMS/Barclays
Amendment No. 3 to MRA

--------------------------------------------------------------------------------





it has cash (other than Restricted Cash) and Cash Equivalents in an amount of
not less than $10,000,000.”
(c)    The Existing Repurchase Agreement is hereby amended by adding the
following as a new Section 44 in its proper numerical sequence:
44. NOTICE REGARDING CLIENT MONEY RULES.
Purchaser, as a CRD credit institution (as such term is defined in the rules of
the FCA), holds all money received and held by it hereunder as banker and not as
trustee. Accordingly, money that is received and held by Purchaser from Seller
will not be held in accordance with the provisions of the FCA’s Client Asset
Sourcebook relating to client money (the “Client Money Rules”) and will not be
subject to the statutory trust provided for under the Client Money Rules.
In particular, Purchaser shall not segregate money received by it from Seller
from Purchaser money and Purchaser shall not be liable to account to you for any
profits made by Purchaser use as banker of such cash and upon failure of
Purchaser, the client money distribution rules within the Client Asset
Sourcebook (the “Client Money Distribution Rules”) will not apply to these sums
and so you will not be entitled to share in any distribution under the Client
Money Distribution Rules.
(d)    The following provision of Exhibit A to the Existing Repurchase Agreement
is hereby deleted in its entirety and replaced with the following:
“Maintenance of Liquidity. The Seller has ensured that, (a) as the close of
business on the last Business Day of any month, it has had cash (other than
Restricted Cash) and Cash Equivalents in an amount not less than $20,000,000 and
(b) at all other times, it has had cash (other than Restricted Cash) and Cash
Equivalents in an amount not less than $10,000,000.”


(e)    Section IV to Schedule I to Exhibit A to the Existing Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:
“IV. Liquidity


Total cash (other than Restricted    $
Cash)


Total unrestricted Cash Equivalents     $


Total                     $


Liquidity Covenant (last Business     $20,000,000
Day of month)    




2


757936-4-67 RMS/Barclays
Amendment No. 3 to MRA

--------------------------------------------------------------------------------





Liquidity Covenant (at all times)    $10,000,000


Compliance?                 Yes / No”




SECTION 2.    Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:
2.1    Delivered Documents. On the Amendment Effective Date, the Purchaser shall
have received the following documents, each of which shall be satisfactory to
the Purchaser in form and substance:
(a)    this Amendment, executed and delivered by the Purchaser, the Seller and
the Guarantor; and
(b)    such other documents as the Purchaser or counsel to the Purchaser may
reasonably request.
SECTION 3.    Representations and Warranties. The Seller hereby represents and
warrants to the Purchaser that it is in compliance with all the terms and
provisions set forth in the Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Repurchase Agreement.
SECTION 4.    [Reserved].
SECTION 5.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
SECTION 7.    Reaffirmation of Guaranty. The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to the Purchaser under the
Repurchase Agreement and Pricing Side Letter, as amended hereby.
SECTION 8.    Continuing Effect. Except as expressly amended by this Amendment,
the Repurchase Agreement shall remain in full force and effect in accordance
with its terms.
SECTION 9.    [Reserved].
SECTION 10.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE


3


757936-4-67 RMS/Barclays
Amendment No. 3 to MRA

--------------------------------------------------------------------------------





STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).




[SIGNATURE PAGE FOLLOWS]


4


757936-4-67 RMS/Barclays
Amendment No. 3 to MRA

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
BARCLAYS BANK PLC, as Purchaser

By: /s/ Ellen Kiernan    
Name: Ellen Kiernan
Title: Director    




Signature Page to Amendment No. 3 to Master Repurchase Agreement


757936-4-67 RMS/Barclays
Amendment No. 3 to MRA

--------------------------------------------------------------------------------






REVERSE MORTGAGE SOLUTIONS, INC., as Seller
By: /s/ Kimberly A. Perez     
Name: Kimberly A. Perez
Title: Senior Vice President and Chief Accounting Officer










Signature Page to Amendment No. 3 to Master Repurchase Agreement


757936-4-67 RMS/Barclays
Amendment No. 3 to MRA

--------------------------------------------------------------------------------






DITECH HOLDING CORPORATION, as Guarantor
By: /s/ Kimberly A. Perez     
Name: Kimberly A. Perez
Title: Senior Vice President and Chief Accounting Officer




Signature Page to Amendment No. 3 to Master Repurchase Agreement


757936-4-67 RMS/Barclays
Amendment No. 3 to MRA